DETAILED ACTION
Acknowledgements
Claims 1-12 are pending.
Claims 1-12 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Following claims contain typographical error.  An appropriate correction or clarification is required.
Claim 1 recites “data center obtains…to verify its first identify, and confirm the match between the first identify and account number 1…” “according to the facial image to verify its first identify, and confirm the match between the first identify and account number 1”, 
Claim 5 recites “data center is used to obtain…verify its first identify, and confirm the match between the first identify and account number 1…”


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-4 are directed to a method, claims 5-8 are directed to system, and claims 9-12 are directed to CRMs.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) financial transaction settlement.  Specifically, the claims recite “…collects facial image…, obtains the financial settlement data…format…the financial settlement data and facial image into transactions…, …sends the transactions…; …obtains the financial settlement data and facial image….verify its first identity…inquires whether the balance of the account number 1 is greater than the amount…financial settlement data; ”, which is “commercial or legal interaction” within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting financial transaction settlement. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of settlement nodes, data center, and blockchain merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting financial transaction settlement including a settlement node collecting user facial image and transaction data, constructing a transaction based on the facial image and the transaction data, sending the transaction to data center, the data center performing user authentication based on the facial image and validating the user account has sufficient fund for the transaction, upon successful authentication and validation, sending the transaction to a second settlement node for recording to blockchain.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 5-12 are systems and apparatus claims that are used to perform the method claims 1-4 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve financial transaction settlement including a settlement node collecting user facial image and transaction data, constructing a transaction based on the facial image and the transaction data, sending the transaction to data center, the data center performing user authentication based on the facial image and validating the user account has sufficient fund for the transaction, upon successful authentication and validation, sending the transaction to a second settlement node for recording to blockchain.  This only uses the processor or computer system to automate or implement the abstract idea of performing financial transaction settlement.  Dependent claims 2 and 6 describe facial recognition.  Dependent claims 3-4 and 7-8 describe facial image does not match with the user.  These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of performing financial transaction settlement including a settlement node collecting user facial image and transaction data, constructing a transaction based on the facial image and the transaction data, sending the transaction to data center, the data center performing user authentication based on the facial image and validating the user account has sufficient fund for the transaction, upon successful authentication and validation, sending the transaction to a second settlement node for recording to blockchain.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of settlement nodes, data center, and blockchain as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Claims 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claims 9-12 are directed to a transitory signal as claims 9-12 recite “computer-readable storage media” rather than "non-transitory computer-readable storage media . . . .” “Computer-readable storage media” is broad enough to include transitory signals.
Transitory signals are defined according to the "Microsoft Press Dictionary Definition" or "IEEE Definition". According to MPEP § 2106, however, there are four categories of invention: process, machine, article of manufacture or composition of matter. Therefore, as "transitory signals" are neither a category of invention nor a subset of one of the categories it does not represent patent eligible subject matter. In re Nuijten, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007) (slip. op. at 18).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “A secure financial settlement method of blockchain, the method is applied to the blockchain data system,” in line 2. There is insufficient antecedent basis for in the claim.
Claim 1 recites the limitation “settlement node 1 collects the facial image of the target object, and obtains the financial settlement data…and according to the blockchain transaction format… settlement node 1 sends the transactions to the data center to be confirmed,” in lines 3, 5 and 7. There are insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “data center obtains …, and confirm the match between…whether the balance of the secondary token of account number 1 is greater than the amount of…” in lines 10-12. There are insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “when the data center determines that the balance of account number 1 is greater than the amount of financial settlement data…, and the on-chain cost of the secondary token…the data center convers the on-chain cost into the data currency;” in lines 14-16 and 18. There are insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the first input data is generated based on the facial image, and the first input data will be performed with the multi-layer convolution operation of the neural network to obtain the operation result of matrix, the feature map of the result of matrix is obtained by preserving the element values in the result of matrix which are greater than the characteristic threshold, the adjacent elements in the feature map are set as the feature area, and the number of elements in the feature area is greater than the quantity threshold, and the central location of each feature area is extracted, the center position of all feature areas is connected with a straight line to obtain the feature curve, which is compared with the template curve of the preset face template of Account 1 to determine whether the feature curve is similar to some areas in the template curve, if the characteristic curve is similar to part of the template curve, then the first identity is determined corresponding to the identity of account number 1,…” in lines 24-35. There are insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “extracting the characteristic curve…, and the slope is composed into the feature vector of the slope in order;” in line 5. There are insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “extracting the template curve…, and the slope is composed into the slope template vector in order, the partial vectors with the same size as the slope feature vectors are extracted from the slope template vectors in order;” in lines 7-8. There are insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “extracting the minimum value of multiple difference values , if the minimum value is greater than the similarity threshold, …” in lines 12-13. There are insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “settlement node 1 is used to collect the facial image of the target object, to obtain the financial settlement data…and according to the blockchain transaction format, sending the transaction to the data center to be confirmed,” in lines 2-6. There are insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “data center is used to obtain…, and confirm the match between the first identify and account number 1 identification, the data center inquires whether the balance of the secondary token of account number 1 is greater than the amount of the secondary token of the financial settlement data; when the data center determines the balance of account number 1 is greater than the amount of financial settlement data, the amount of the secondary token in account number 1 is transferred to account number 2, and the on-chain cost of the secondary token is deducted from the balance of account number 1, the data center converts the on-chain cost into the data currency;” in lines 7-16. There are insufficient antecedent basis for this limitation in the claims.
Claim 5 recites the limitation “the data center is specifically used to generate the first input data according to the face image, and the first input data will be performed with the multi-layer convolution operation of the neural network to obtain the operation result of matrix, the feature map of the result of matrix is obtained by preserving the element values in the result of matrix which are greater than the characteristic threshold, the adjacent elements in the feature map are set as the feature area, and the number of elements in the feature area is greater than the quantity threshold, and the central location of each feature area is extracted, the center position of all feature areas is connected with a straight line to obtain the feature curve, which is compared. with the template curve of the preset face template of Account 1 to determine whether the feature curve is similar to some areas in the template curve, if the characteristic curve is similar to part of the template curve, then the first identity is determined corresponding to the identity of account number 1;…” in lines 20-33. There are insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the data center is specially used to extract the characteristic curve in each period of straight line of slope, and the slope is composed into the feature vector of the slope in order; the data center is used to extract the template curve in each period of straight line of slope, and the slope is composed into the slope template vector in order, the partial vectors with the same size as the slope feature vectors are extracted from the slope template vectors in order; and the data center is used to calculate the difference between each partial vector and the slope feature vector to get multiple difference values, and the data center is used to extract the minimum value of multiple difference values, if the minimum value is greater than the similar threshold, the characteristic curve is not similar to part of areas in the template curve,” in lines 2-10. There are insufficient antecedent basis for this limitation in the claim.
Claims 10-12 recite “The computer-readable storage medium, the medium is used to store a computer program for the exchange of electronic data,…” in line 1.  There is insufficient antecedent basis for in the claims.
Claims 2-4 and 6-8 are also rejected as each depends from claims 1 and 5.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20190251571A1 (“O’Reilly et al.”) in view of Mastering Bitcoin (“Antonopoulos”).

Regarding claim 1, 5 and 9, O’Reilly et al. teaches:
settlement node 1 collects the facial image of the target object, and obtains the financial settlement data of account number 1 logged in by the target object, and packages the financial settlement data and facial image into transactions to be confirmed, settlement node 1 sends the transactions to the data center to be confirmed; (Fig. 1 items 100 and 104; ¶¶0026-0027, ¶0075)
data center obtains the financial settlement data and facial image in the transaction to be confirmed, according to the facial image to verify its first identify ,and confirm the match between the first identify and account number 1 identification, (¶0028, ¶0131) 
according to the facial image to verify its first identify, and confirm the match between the first identify and account number 1 identification, comprising: (¶0028, ¶0054, ¶0131)
the first input data is generated based on the facial image, and the first input data will be performed with the multi-layer convolution operation of the neural network to obtain the operation result of matrix, the feature map of the result of matrix is obtained by preserving the element values in the result of matrix which are greater than the characteristic threshold, the adjacent elements in the feature map are set as the feature area, and the number of elements in the feature area is greater than the quantity threshold, and the central location of each feature area is extracted, the center position of all feature areas is connected with a straight line to obtain the feature curve, which is compared with the template curve of the preset face template of Account 1 to determine whether the feature curve is similar to some areas in the template curve, if the characteristic curve is similar to part of the template curve, then the first identity is determined corresponding to the identity of account number 1, if the feature area is determined different from all parts of the template area, then the first identity is determined non-corresponding to the identity of account number 1. (¶0028, ¶0054, ¶0131)
Additionally, the limitation “the first input data is generated based on the facial image, and the first input data will be performed with the multi-layer convolution operation of the neural network to obtain the operation result of matrix, the feature map of the result of matrix is obtained by preserving the element values in the result of matrix which are greater than the characteristic threshold, the adjacent elements in the feature map are set as the feature area, and the number of elements in the feature area is greater than the quantity threshold, and the central location of each feature area is extracted, the center position of all feature areas is connected with a straight line to obtain the feature curve, which is compared with the template curve of the preset face template of Account 1 to determine whether the feature curve is similar to some areas in the template curve, if the characteristic curve is similar to part of the template curve, then the first identity is determined corresponding to the identity of account number 1, if the feature area is determined different from all parts of the template area, then the first identity is determined non-corresponding to the identity of account number 1.” is not positively recited. Hence, it does not entitle to patentable weight.  See In re Wilder, 166 USPQ 545 (C.C.P.A. 1970). ("Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thao. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.")

O’Reilly et al. does not teach:
according to the blockchain transaction format,
the data center inquires whether the balance of the secondary token of account number 1 is greater than the amount of the secondary token of the financial settlement data;  
when the data center determines that the balance of account number 1 is greater than the amount of financial settlement data, the amount of the secondary token in account number 1 is transferred to: account number 2, and the on-chain cost of the secondary token. is deducted from the balance of account number 1, the data center converts the on-chain cost into the data currency;
the data center sends transaction records and data currency to settlement node 2; 
settlement node 2 records the transactions of the financial settlement in the blockchain;
However, Antonopoulos teaches:
according to the blockchain transaction format (pages 111 Section “Transaction Structure”)
the data center inquires whether the balance of the secondary token of account number 1 is greater than the amount of the secondary token of the financial settlement data;  (pages 177-178 section “Independent Verification of Transactions”)
when the data center determines that the balance of account number 1 is greater than the amount of financial settlement data, the amount of the secondary token in account number 1 is transferred to: account number 2, and the on-chain cost of the secondary token. is deducted from the balance of account number 1, the data center converts the on-chain cost into the data currency; (pages 118-119 sections “Transaction Fees” and “Adding Fees to Transactions”)
the data center sends transaction records and data currency to settlement node 2; (page 109 section “Transaction Lifecycle” and page 111 section “Propagating Transactions on the Bitcoin Network”)
settlement node 2 records the transactions of the financial settlement in the blockchain; ; (page 109 section “Transaction Lifecycle” and page 111 section “Propagating Transactions on the Bitcoin Network”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the Transaction Verification System of O’Reilly et al. by adding the feature of storing transaction records on blockchain in accordance with the teaching of Antonopoulos. This modification allows O’Reilly et al.’s transaction settlement system to benefit from the blockchain technology has to offer such as data availability, immutability, and transparency.

Additionally, the limitation “when the data center determines that the balance of account number 1 is greater than the amount of financial settlement data, the amount of the secondary token in account number 1 is transferred to: account number 2, and the on-chain cost of the secondary token. is deducted from the balance of account number 1, the data center converts the on-chain cost into the data currency; the data center sends transaction records and data currency to settlement node 2;” is in conditional language.  If the balance is not greater than the amount of the financial settlement data, the transaction step will not occur.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims, because they can always be omitted. See e.g. See MPEP 2103 I C; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted,'' ).

Regarding claims 2, 6 and 10, O’Reilly et al. in view of Antonopoulos discloses all the limitations as described above.  O’Reilly et al. further discloses: 
wherein the characteristic curve is compared with the template curve of the preset facial template of account 1 to determine whether the characteristic curve is similar to part of the template curve, comprising: (¶¶0086-0095)
extracting the characteristic curve in each period of the straight line of slope, and the slope is composed into the feature vector of the slope in order; (Fig. 3 item 308, Fig. 5; ¶0091 and ¶¶0122-0130)
extracting the template curve in each period of the straight line of the slope, and the slope is composed into the slope template vector in order, the partial vectors with the same size as the slope feature vectors are extracted from the slope template vectors in order; (Fig. 3 item 310, Fig. 5 item 3087; ¶0093, ¶0128)
calculating the difference between each partial vector and the slope feature vector to get multiple difference values; (Fig. 3 item 311; ¶0094 and ¶¶0129-0130)
extracting the minimum value of multiple difference values, if the minimum value is greater than the similarity threshold, the characteristic curve is not similar to part of areas in the template curve, if the minimum value is less than or equal to the similarity threshold, the characteristic curve is compared with the template curve of the preset facial template of account number 1 to determine that the characteristic curve is similar to part of areas in the template curve. (Fig. 3 item 312; ¶0095, ¶0131)
Additionally, “if the minimum value is greater than the similarity threshold, the characteristic curve is not similar to part of areas in the template curve, if the minimum value is less than or equal to the similarity threshold, the characteristic curve 1s compared with the template curve of the preset facial template of account number I to determine that the characteristic curve is similar to part of areas in the template curve.” is conditional language.  If the condition does not meet, the step will not occur.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims, because they can always be omitted. See e.g. See MPEP 2103 I C; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted,'' ).

Claims 3-4, 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20190251571A1 (“O’Reilly et al.”) in view of Mastering Bitcoin (“Antonopoulos”), and in further view of US20170223017A1 (“Kohli”).

Regarding claims 3, 7 and 11, O’Reilly et al. in view of Antonopoulos discloses all the limitations as described above.  O’Reilly et al. further discloses:
the data center determines that the first identity is non-corresponding to the identity of account number 1 and (¶0131)
O’Reilly et al. and Antonopoulos do not disclose explicitly:
closes the financial settlement. 
However, Kohli discloses:
closes the financial settlement. (¶0042)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of O’Reilly et al. and Antonopoulos by closing the settlement transaction when user identity verification fails in accordance with the teaching of Kohli. This modification allows the combined system to close a settlement transaction in the case of the user identity verification fails.  

Regarding claims 4, 8 and 12, O’Reilly et al. in view of Antonopoulos, and in further view of Kohli discloses all the limitations as described above.  Kohli further discloses:
the data center sends the closed financial settlement to the bound terminal of account number 1. (¶0042)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685